
	
		I
		111th CONGRESS
		2d Session
		H. R. 4893
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the Secretary of Homeland Security to
		  establish a United States Citizenship and Immigration Services field office in
		  Kodiak, Alaska.
	
	
		1.Establishment of USCIS field
			 office in KodiakSubject to
			 the availability of appropriated funds, not later than the date that is 180
			 days after the date of enactment of this Act, the Secretary of Homeland
			 Security shall establish a United States Citizenship and Immigration Services
			 field office in Kodiak, Alaska.
		
